



Exhibit 10.20


TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”), dated December 18, 2019, is made
by and among Cedar Fair, L.P., a publicly traded Delaware limited partnership,
Cedar Fair Management, Inc., an Ohio corporation (“Cedar Fair Management”),
Magnum Management Corporation, an Ohio corporation (“Magnum”), and Matthew A.
Ouimet (the “Executive”).


WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);


WHEREAS, Cedar Fair Management manages the day-to-day activities of, and
establishes the long-term objectives for, Cedar Fair;


WHEREAS, the Company has successfully completed its Chief Executive Officer
transition, and the Board of Directors of Cedar Fair Management (the “Board”)
has determined that it is in the best interests of all stakeholders to
effectuate an orderly and seamless transition from the outgoing Executive
Chairman of the Board (“Executive Chairman”), Executive, to the newly appointed
non-employee Chairman of the Board, Daniel J. Hanrahan;


WHEREAS, the Board has further determined that this objective can best be
achieved by Executive continuing to remain on the Board as a non-employee
director through the expiration of Executive’s current director’s term and until
Executive’s respective successor is duly elected and qualified, and the Board
and Executive desire to move forward with a mutually agreed upon structural
transition;


WHEREAS, Cedar Fair, L.P., Cedar Fair Management, Magnum and Executive are
parties to that certain Employment Agreement, dated October 4, 2017 (the
“Employment Agreement”), and Section 12.3 of the Employment Agreement requires
any amendment of the Employment Agreement to be in writing and signed by the
parties thereto; and


WHEREAS, the Board and Executive intend and agree that, effective 11:59 P.M.
Eastern on December 31, 2019 (the “Effective Time”), this Agreement shall amend
the Employment Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:


1.Definitions. Capitalized terms used and not defined in this Agreement have the
respective meanings assigned to them in the Employment Agreement.


2.Transition of Board Chair Role and End Date for Executive’s Employment. As of
the Effective Time, Executive shall cease to be employed by the Company, and
shall cease to serve as the Chairman of the Board and as an officer of the
Company and any of its Affiliates, but Executive will continue to remain in
service on the Board as a non-employee director through the expiration of
Executive’s current director term and until Executive’s respective successor is
duly elected and qualified (the “Transition”). The Company and Executive hereby
waive any rights to prior notification of the Transition and acknowledge that
the Employment Period will end as of the Effective Time and that Executive shall
not be entitled to receive Base Salary, benefits or other compensation as an
employee or officer of the Company from and after the Effective Time.
Notwithstanding anything to the contrary in the Employment Agreement, including
Section 8.5 thereof, the termination of Executive’s employment in connection
with the Transition shall not be considered a resignation by Executive or a
termination of Executive’s employment without Cause, and Executive shall not be
required to resign from the Board.


3.Treatment of Executive’s Outstanding Incentive Compensation. The Company and
Executive agree that the following provisions shall replace and apply in lieu of
Sections 6.1, 6.2 and 6.3 of the Employment Agreement:


3.1.Annual Cash Incentive Compensation. Notwithstanding anything to the contrary
contained in the Employment Agreement and the Company’s cash incentive
compensation plans, including the Company’s Omnibus Plan and any award
thereunder, any cash incentive compensation earned under Executive’s outstanding
cash incentive award with respect to the 2019 calendar year (the “2019 Cash
Incentive Award”), but unpaid as of the Effective Time, shall be payable to
Executive at the same time that other senior executives of the Company receive
bonus payments with respect to the 2019 calendar year as if Executive had
continued to be employed by the Company. Executive shall be required to remain
in continuous service to the Company as a





--------------------------------------------------------------------------------





non-employee director through the date of payment in order to be entitled to
payment of the 2019 Cash Incentive Award. Except as expressly provided herein,
the terms of the 2019 Cash Incentive Award that were previously approved by the
Company’s compensation committee, including Executive’s performance objectives,
payout levels as a percentage of the target award, and percentage of Base Salary
that may be earned for the 2019 Cash Incentive Award, shall remain in full force
and effect, and the final payout amount will be determined based on the actual
level of performance achieved consistent with the Company’s standard payout
calculation.


3.2.
Long-Term Equity Incentive Compensation.



3.2.1.Restricted Unit Awards. Notwithstanding anything to the contrary contained
in the Employment Agreement, the Company’s Omnibus Plan and any applicable award
agreements or declarations, Executive shall not forfeit any of Executive’s
outstanding restricted units as a result of the Transition. Instead, the vesting
of Executive’s outstanding restricted units shall be subject to the Executive
maintaining continuous service as a non-employee director of the Board
throughout the applicable restricted period, and any restrictions on the
outstanding restricted units shall lapse upon Executive’s completion of such
continuous service throughout the applicable restricted period.


3.2.2.Performance Unit Awards. Notwithstanding anything to the contrary
contained in the Employment Agreement, the Company’s Omnibus Plan and any
applicable award agreement, Executive shall not forfeit any of Executive’s
outstanding performance units under Executive’s 2017-2019 Performance Award (the
“2017-2019 Performance Award”) as a result of the Transition. Instead, the
vesting of Executive’s 2017-2019 Performance Award shall be subject to
Executive’s continuous service as a non-employee director of the Board through
the payment date of the 2017-2019 Performance Award, and such continuous service
as a director through the payment date shall satisfy any continuous employment
requirement of the 2017-2019 Performance Award. Except as expressly provided
herein, the terms of the 2017-2019 Performance Award Agreement, including
Executive’s performance objectives, target and maximum number of potential
performance units, payout levels as a percentage of the target award and payment
date provisions, shall remain in full force and effect, and the final payout
amount will be determined based on the actual level of performance achieved
consistent with the Company’s standard payout calculation.


3.3.Option Awards. Notwithstanding anything to the contrary contained in the
Employment Agreement, the Company’s incentive compensation plans, including the
Company’s Omnibus Plan, and any applicable award agreement, the Transition shall
not constitute a “Separation from Service” as defined under the applicable plan
or award agreements. The option award agreements with respect to Executive’s
outstanding option award agreements are hereby amended to provide that a
“Separation from Service” as used therein shall mean termination of service on
the Board as a non-employee director.


3.4.Accrued and Unpaid Amounts; No Other Severance. Within thirty (30) days
following the Effective Time, Executive shall be entitled to (i) payment of
Executive’s accrued and unpaid Base Salary, (ii) reimbursement of expenses under
Section 7 of the Employment Agreement, and (iii) all other accrued amounts or
accrued benefits due to Executive in accordance with the Company’s benefit
plans, programs or policies (other than severance), in each case accrued as of
the Effective Time. Executive hereby acknowledges and agrees that, other than
the payments and awards described in this Section 3, Executive shall not be
entitled to any other payments or severance under any Company benefit plan or
severance policy generally available to the Company’s employees or otherwise.


4.Condition to Payment. All payments due to Executive under this Agreement which
are not otherwise required by law shall be payable only if Executive delivers to
the Company and does not revoke a general release of all claims in the form
attached as Exhibit A hereto (the “Release”). The Release shall not be executed
or delivered by Executive until on or after January 1, 2020. The Release shall
be executed and delivered (and no longer subject to revocation) no later than
the first payment date of the awards contemplated in Section 3 hereof. After the
Release has been executed and delivered, it shall not be subject to revocation
except as specifically set forth in Section 3.a.iv of the Release. Failure to
timely execute and return such Release or revocation thereof shall be a waiver
by Executive of Executive’s right to payments due under this Agreement, which
are not otherwise required by law. In addition, those payments shall be
conditioned on Executive compliance with Section 8 and Section 9 of the
Employment Agreement.


5.Termination of the Employment Agreement. Subject to the survival provisions
contained in the Employment Agreement and the Release, as of the Effective Time,
the Employment Agreement shall terminate and shall no longer be in force and
effect.


6.
Miscellaneous.



6.1.Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Ohio, without regard to the conflicts
of law provisions thereof.





--------------------------------------------------------------------------------







6.2.Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company who acquires all or substantially all of the Company’s assets.
Neither this Agreement nor any of the rights, duties or obligations of Executive
shall be assignable by Executive, nor shall any of the payments required or
permitted to be made to Executive by this Agreement be encumbered, transferred
or in any way anticipated, except as required by applicable laws. All rights of
Executive under this Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, estates, executors,
administrators, heirs and beneficiaries.


6.3.Entire Agreement; Amendment. Except as otherwise expressly provided herein,
this Agreement constitutes the entire agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings, term
sheets and agreements, whether written or oral. This Agreement may not be
amended or revised except by a writing signed by the parties.


6.4.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.




[Remainder of Page Intentionally Left Blank]




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


Cedar Fair, L.P.


By: Cedar Fair Management, Inc., its General Partner


By:     /s/ Richard A. Zimmerman                
Name:    Richard A. Zimmerman                
Title:     President and Chief Executive Officer        
    


Cedar Fair Management, Inc.
    


By:     /s/ Richard A. Zimmerman                
Name:     Richard A. Zimmerman            
Title:     President and Chief Executive Officer        




Magnum Management Corporation
    


By:     /s/ Richard A. Zimmerman                
Name:     Richard A. Zimmerman            
Title:     President and Chief Executive Officer




EXECUTIVE
    


    /s/ Matthew A. Ouimet                
Matthew A. Ouimet        
    
Date: December 18, 2019                
    












































[Signature Page]





--------------------------------------------------------------------------------





Exhibit A
Release
See attached.



